 Case 1:20-cv-01017-CBK Document 15 Filed 10/08/20 Page 1 of 4 PageID #: 222



                                                                         OCT 0 8 2020
                         UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                NORTHERN DIVISION


 HOSPITALHY BUILDERS, INC.,                         1:20-CV-01017-CBK


                   Plaintiff,
                                                           ORDER
       vs.


SPOKANE SOUTH MEDICAL, LLC,

                   Defendant.
      The parties entered into a construction contract for a building and
parking garage to be erected in the State of Washington. There is no question
that the contract unambiguously called for arbitration of any disputes, such
arbitration to be conducted in Aberdeen, South Dakota. There,is no dispute
that the contract calls for venue in Aberdeen, South Dakota, and application of
South Dakota law. Disputes arose and each party sought to cancel the
contract so as to prevent performance of the construction activities.
Performance did cease and arbitration was commenced under the terms of the
contract. Defendant initially submitted to the arbitration proceeding by filing
its Answering Statement and Counterclaims and agreeing to the arbitrator's
scheduling order. See exhibits C and E as attached to plaintiffs motion (Doc.
2). Both parties clearly proceeded down the road of arbitration as required by
the contract. Defendant submitted to the arbitration proceeding and now
attempts to halt the same mid-stream. This is similar to filing an answer in a
civil suit without questioning personal Jurisdiction and then attacking the
personal jurisdiction.
      The plaintiff filed in Washington what would be called a mechanic's lien
(under South Dakota law). A smaller recovery is allowed under Washington
law than would be allowed under South Dakota law. Plaintiff then filed in
Washington an action in state court to foreclose the lien. Defendant
counterclaimed and asked the state court to find that the foreclosure action
 Case 1:20-cv-01017-CBK Document 15 Filed 10/08/20 Page 2 of 4 PageID #: 223



should proceed In Washington or be dismissed and that arbitration should be
stayed. Defendant now claims that the actions of plaintiff constitute a waiver
of the contractual right to arbitration. Plaintiff wishes to proceed with
arbitration, staying the foreclosure action. A hearing date has been setibr
October 16, 2020, on the claims of defendant asking the Washington state
court to order a stay of the arbitration proceeding or dismiss it or, in the
alternative, to order the dismissal of the foreclosure action. It is elementaiy
that a state court In Washington cannot have jurisdiction to, In effect, dismiss
a pending action In federal court In South Dakota.
       The sole Issue here Is whether there was or was not a waiver of the right
to arbitration as a matter of law. Again, no factual Issues are In dispute as to
this issue and no evidentiary hearing Is required.
       Under South Dakota law, a contractual agreement to arbitrate Is subject
to waiver, depending on the facts. In Tieerdsma v. Global Steel Bldgs., Inc..
466 N.W. 2^^ 643(S.D. 1991), the parties had entered Into a construction
contract with a clause mandating arbitration of disputes. Defendant raised no
such demand until Issues had been joined following depositions, filing
Interrogatories and answers, and requiring requests for admissions and
answers given. The Supreme Court referred to extensive pretrial discovery by
both parties, citing over 100 pages In the record. Defendant did not raise
arbitration rights as an affirmative defense. When the plaintiff filed a
certificate of readiness for trial, the defendant made no mention of the
arbitration agreement. Later, a motion was filed to compel arbitration. The
trial court found waiver and the Supreme Court agreed. The Court said:'There
is an overriding policy favoring arbitration, and the waiver of that right Is not to
be lightly Inferred. The mere delay In seeking a stay of litigation without some
resultant prejudice to a party cannot be deemed a waiver. The essential test
for waiver of arbitration requires conduct or activity inconsistent with the right
to arbitration and prejudice to the party claiming waiver." 466 N.W. 2nd 643,
645.
 Case 1:20-cv-01017-CBK Document 15 Filed 10/08/20 Page 3 of 4 PageID #: 224




      The law In the Eighth Circuit is also clear. As this court looks at a
question of waiver, it must do so "against the backdrop that'[i]n light of the
strong federal policy in favor of arbitration, any doubts concerning waiver of
arbitrability should be resolved in favor of arbitration.'" Dumont v.
Saskatchewan Gov't. Ins. 258 F.3d 880, 886(8^ Cir. 2001) quoting Ritzel
Communications v. Mid-American Cellular. 989 F. 2^^ 966, 968-69 (8*^ Cir.
1993).
      As a matter of comity, I do not intend to presume to teU the Washington
court what to do with the pending motion of defendant seeking to dismiss the
foreclosure action and void the lien. The court there may also decide to order a
stay of some kind in the foreclosure action. I also assume the Washington
court will also not interfere with the pending action in South Dakota.
      Filing a lien and starting a foreclosure action to avoid any issue as to the
statute of limitations is conduct that cannot be said to fly in the face of the
pending arbitration in South Dakota. There is no suggestion that any such
foreclosure action has been taken to the point of discovery or litigation of
issues. Filing a lien is, of course, prejudicial to the target of the lien but that is
permissible to preserve the security rights of the plaintiff, pending the result of
the arbitration proceeding. There is nothing in the contract at issue
prohibiting the filing of a lien or the institution of foreclosure proceedings. It is
clear to the court that the very strong federal policy (as expressed in a legion of
cases) favoring arbitration should not be fhrstrated under the facts of this case.
Doubts against waiver should be construed against the party claiming the
waiver, namely the defendant.
      On a personal note, during the thirty years I practiced law and tried
cases, I was not a fan of arbitration. The practice has now grown beyond
reasonable bounds, with nursing home residents not allowed to use our jury
system in cases of alleged abuse or malpractice. Arbitration
agreements are now being inserted into virtually all contractual matters,
however trivial. Congress should act to prevent what I consider to be abuses
 Case 1:20-cv-01017-CBK Document 15 Filed 10/08/20 Page 4 of 4 PageID #: 225



and overreaching by closing the courthouse door. My sentiments, however, do
not allow me to fail to follow the law as written and interpreted.
     There has been no waiver. At no time has plaintiff, orally or in writing,
made any statement constituting waiver. Plaintiff had the right to do what it
did in the Washington lien filing and foreclosure action and has not crossed the
line of discoveiy and seeking a trial date other than in Aberdeen, There is
some prejudice to defendant as there would be to any person subject to a
mechanic's lien, but it is not sufficient to cause a waiver.
      NOW,THEREFORE,IT IS ORDERED, as follows:
      1) This Court has personal and subject matter jurisdiction as to the
parties and the cause of action.
      2)The parties shall Immediately and without further delay proceed to
arbitration in Aberdeen, South Dakota, continuing the process already started.
      3) All disputes, including all claims by defendant as to claims arising
under the contract, shall be submitted to arbitration imder the Rules of
Arbitration and decided accordingly under South Dakota law and in Aberdeen,
South Dakota.

      DATED this 8th day of October, 2020.
                                       BY THE COURT:




                                        :harles b. kdrnmann
                                       United States District Judge
